MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ order summarily affirming the Immigration Judge’s (“IJ”) denial of a request for a continuance and order of removal.
At his hearing before the IJ, petitioner conceded removability but sought a continuance pending possible immigration reform by Congress. The IJ denied the request for a continuance.
Under 8 C.F.R. § 1008.29, an IJ “may grant a motion for continuance for good cause shown.” We review the denial of a motion for continuance for abuse of discretion. See Sandoval-Luna. v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008). Upon review of the record, we conclude that the IJ did not abuse its discretion in denying petitioner’s request for a continuance that was based on speculation that there would be comprehensive immigration reform and that petitioner would qualify for relief arising out of that reform. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.